DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  at the end of line 2, the “?” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10, 13-18, 20, 25-31, 33, 35-39, 46, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens (US 3,817,040).
As to claim 1, Stevens discloses a method of installing an upright elongate hollow subsea foundation 1 that is higher than it is wide, the method comprising: at least partially embedding the foundation in seabed soil (G) ; shortening a plug 20 of the soil 
As to claim 2, Stevens discloses engaging the partition layer 24 with the surrounding wall of the foundation 1.
As to claim 4, Stevens discloses excavating (i.e. via pump P, aperture 26 and conduit 27) the soil from the plug to a level below that of the seabed surrounding the foundation.
As to claim 5, Stevens discloses excavating the soil (i.e. via pump P, aperture 26 and conduit 27) from the plug from within the foundation after embedding the foundation.
As to claim 6, Stevens discloses excavating the soil (i.e. via pump P, aperture 26 and conduit 27) from the plug while the foundation remains substantially stationary relative to the surrounding seabed.
As to claim 7, Stevens discloses shortening the plug before embedding the foundation by:
excavating a cavity (i.e. via pump P, aperture 26 and conduit 27) in the seabed soil to below the level of the seabed surrounding the cavity; and
embedding the foundation into the seabed soil within the cavity.

As to claim 8, Stevens discloses infilling 17 the cavity around the embedded foundation.
As to claim 9, Stevens inherently discloses embedding the foundation under its self-weight. 
As to claim 10, Stevens discloses e9mbedding the foundation by generating an underpressure (via pump P, piping 4, and valve 5) within the foundation.
As to claim 13, Stevens discloses comprising placing the partition layer 24 beneath a rigid body (i.e. top plate or cover, see figure 2) that occupies an upper portion of the interior of the foundation.
As to claim 14, Stevens discloses wherein the partition layer 24 is in supporting contact with the rigid body (i.e.via wall of foundation 1).
As to claim 15, Stevens discloses wherein the rigid body (i.e. top plate or cover, see figure 2) is a solid mass (top plate/cover would be solid) or hollow chamber (portion above plug is considered hollow chamber).
As to claim 16, Stevens discloses directing (via valve 23) a flowable material through the rigid body to form the partition layer.
As to claim 17, Stevens discloses supporting a subsea structure 25 on the foundation.
As to claim 18, Stevens discloses resting the structure 25 on the wall of the foundation 1 (see figure 2).


As to claim 20, Stevens discloses supporting the structure 25 on the partition layer 24 within the foundation (i.e. the structure is considered supported by the partition layer, since the partition layer is part of the foundation 1).
As to claim 25, Stevens discloses placing the partition layer 24 at a level that is spaced from the top of the foundation by at least one third of the height of the foundation.
As to claim 26, Stevens discloses an elongate hollow foundation 1 at least partially embedded in seabed soil (G) in an upright orientation, the foundation being higher than it is wide, wherein:
the foundation 1 contains a partition layer 24 supported by a plug of soil 20 that is surrounded by a wall of the foundation, the partition layer 24 being at a level that is spaced from the top of the foundation by at least 20% of the height of the foundation;
the partition layer lies beneath a rigid body (i.e. top plate or cover, see figure 2) that occupies an upper portion of the interior of the foundation; and
the rigid body is penetrated by a passageway (conduit connected to valve 23, see figure 2)  extending from a top face of the rigid body to a bottom face of the rigid body.
As to claim 27, Steven discloses the foundation 1 being at least twice as high as it is wide.
As to claim 28, Stevens discloses wherein the partition layer 24 is at a level that is spaced from the top of the foundation by no more than half of the height of the foundation. 

As to claim 29, Stevens discloses wherein the partition layer 24 is at a level that is spaced from the top of the foundation by at least one third of the height of the foundation.
As to claim 30, Stevens discloses wherein the partition layer 24 is engaged with the surrounding wall of the foundation 1.
As to claim 31, Stevens discloses wherein the top of the plug 20 is capable (dependent on how much of the solids is removed) of being at a level below that of the seabed surrounding the foundation.
As to claim 33, Stevens discloses the partition layer 24 comprises a discrete slab (as broadly interpreted).
As to claim 35, Stevens discloses wherein the partition layer 24 is in supporting contact with the rigid body (i.e.via wall of foundation 1).
As to claim 36, Stevens discloses wherein the rigid body (i.e. top plate or cover, see figure 2) is a solid mass (top plate/cover would be solid) or hollow chamber (portion above plug is considered hollow chamber).
As to claim 37, Stevens discloses wherein the rigid body (i.e. top plate/cover, see figure 2) is penetrated by a passageway(conduit connected to valve 23, see figure 2)  extending from a top face of the rigid body to a bottom face of the rigid body.
As to claim 38, Stevens discloses wherein the foundation is a suction pile 1 and the partition layer 24 is spaced from the top plate of the pile.
As to claim 39, Stevens discloses a combination comprising:


a subsea structure 25 supported by the foundation, wherein the structure rests on the wall of the foundation and is supported on the partition layer within the foundation (i.e. the structure is considered supported by the partition layer, since the partition layer is part of the foundation 1).
As to claim 46, Stevens discloses wherein the structure 25 extends above the foundation 1 (see figure 2).
As to claim 47, Stevens discloses wherein the structure 25 extends laterally or horizontally beyond an outer diameter of the foundation 1 (see figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 19 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 3,817,040).
As to claims 19 and 41, Stevens discloses all that is claimed except for a clamp.  The use of clamp(s) as attachment devices are well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a clamp, since doing so provides the expected benefit of attaching one member to another member.
Claims 11, 12, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 3,817,040) in view of Woodman et al (WO 02/063106).
As to claims 11, 12, 32, and 33, Stevens discloses all that is claimed except for the partition layer formed by a flow of grout or slab.  Woodman et al discloses (see page 6, lines 32-35)  an underwater foundation including a partition layer 4 formed in-situ (flow of grout) or as a slab.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a flow of grout, since doing so provides the expected benefit of forming a layer within a foundation member.

Allowable Subject Matter
Claims 21-23 and 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL